Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 1 of 11 PageID 9358



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FT. MYERS DIVISION

 DONIA GOINES,

         Plaintiff,

 v.                                                           Case No.: 2:17-CV-00656-JES-CM

 LEE MEMORIAL HEALTH SYSTEM
 d/b/a CAPE CORAL HOSPITAL;
 and JEOVANNI HECHAVARRIA, R.N.,

         Defendants.
                                                      /

              DEFENDANT LEE HEALTH’S REPLY IN SUPPORT OF ITS MOTION
                 TO EXCLUDE THE EXPERT TESTIMONY OF FRED HYDE

         Pursuant to Local Rule 3.01(c), Defendant Lee Memorial Health System, d/b/a Cape

 Coral Hospital (hereinafter “Defendant Lee Health”), by and through its undersigned counsel,

 submits its Reply in Support of its Motion to Exclude the Expert Testimony of Fred Hyde as

 follows:

                                     I.     INTRODUCTION

         In arguing for the admissibility of the expert testimony of Fred Hyde, Plaintiff does little

 more than rely on Hyde’s generalized hospital administration experience to support opinions that

 lack reliable support and do not aid the trier of fact. Plaintiff’s Response attaches a Declaration

 from Hyde that serves only to highlight the lack of connection between his “expertise” and the

 opinions he offers, and the lack of methodology underlying his opinions. Simply put, the jury

 does not need Hyde to decide the very straightforward issues in this case about which he intends

 to opine.




 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 2 of 11 PageID 9359



                                      II.     LEGAL ARGUMENT

         A.     Hyde’s Generalized Work Experience Does Not Qualify Him as an Expert.

         Defendant Lee Health explained in its motion why Hyde’s background – largely

 consisting of his employment in hospital administration and finances – fails to make him an

 “expert” regarding the specific issues upon which he offers an opinion. In her Response,

 Plaintiff has submitted a declaration from Hyde which reiterates the nature of his employment

 history in more detail. Essentially, Plaintiff’s Response doubles down on Plaintiff’s argument

 that the general nature of Hyde’s employment makes him an expert. This argument fails.

         First, Plaintiff points out that Hyde is presented as an expert in “hospital management …

 which has the responsibility to meet accreditation … standards.” Dkt. 129 at p. 2. The fact that

 Hyde has served as a hospital administrator, however, does not overcome his complete lack of

 actual experience or expertise in human resources, risk management, and investigating

 allegations of sexual assault, which are the very subjects on which he opines in his expert report.

 Hyde attempts to overcome this glaring deficit by claiming that it is the hospital and not the

 individual departments that are responsible for accreditation, and therefore as a hospital

 executive, he has held positions where he had this ultimate responsibility. Dkt. 129-3 at ¶10-13.

 While it is certainly true that the executives of a hospital are responsible for the overall hospital

 performance and accreditation, this does not make those executives experts on the functions

 performed, or standards adhered to, by each unique and individual department, such as human

 resources and risk management. To qualify Hyde as an expert on hiring, employee retention and

 risk management based on this theory is inconsistent with the requirements of Rule 702. Under

 Plaintiff’s argument, any CEO of any company is an expert on the functions performed by the

 professionals in each department of the company, a proposition that is clearly absurd.



                                                  2
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 3 of 11 PageID 9360



         Hyde also refers to his experience of working at hospitals accredited by the Joint

 Commissions. Dkt. 129-3 at ¶32-38. However, his expert opinions in this lawsuit are not on

 subjects of general accreditation, the Conditions of Participation or the accreditation process.

 Instead, Hyde’s opinions are very specific as to DNV standards. Specifically, Hyde’s expert

 opinions center only on his belief that Defendant Lee Health did not comply with the DNV

 standards. See generally Dkt. 129-2 at p. 7 (opining that Defendant Lee Health “has fallen short

 of the accreditation standards of DNV.”; stating that “Despite DNV GL Healthcare’s standards

 for employment, there has been no evidence…”), at p. 8 (“It is unclear how Cape Coral Hospital

 could have met the DNV GL Healthcare standards…”). Hyde’s expert opinions do not cover the

 more general areas of administrative oversight or accreditation in general. Hyde is opining on an

 area, DNV guidelines, on which he plainly admitted in his deposition he has no first-hand

 experience. See Dkt. 129-4 at p. 36:3-17. He attempts to rehabilitate his deposition testimony

 by making a vague claim in his new declaration that he has experience with the DNV through

 “medical-legal, consulting and teaching work.” Dkt. 129-3 at ¶33. However, this general

 assertion, in light of the very specific admissions in his deposition, is not enough to show he has

 the knowledge, training or experience regarding the DNV standards to make him an expert on

 those issues which he has specifically opined1. Defendant Lee Health is aware of no authority –

 and Plaintiff cites none – to support such a low bar for expert qualifications. To the contrary, the

 mere fact that a person has some undisclosed amount of work experience in a particular field


 1
   Hyde’s lack of experience with the DNV is critical given the nature of his expert report, which
 references the DNV guidelines and standards as the basis for every single opinion he offers.
 Defendant Lee Health’s expert, Gayle Nash, on the other hand, does not rely on the DNV
 guidelines to support any of her expert opinions. Instead, Ms. Nash has provided expert opinions
 about standard practices in hospitals, which is quite different than the stated opinions of Hyde.
 Plaintiff repeatedly attempts to broaden Hyde’s opinions through her response and the
 declaration of Hyde, however, Plaintiff is not permitted to change the entire nature of an expert’s
 opinion at this time or in this manner.

                                                  3
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 4 of 11 PageID 9361



 does not convert that person to an “expert” in the field. See, e.g., Kellum v. Bernlillo Cty., No.

 1:14-CV-00163 RB/CG, 2015 WL 11143861, at *2 (D.N.M. June 8, 2015) (holding that a

 correctional officer sergeant employed as an officer for 18 years was not qualified to give an

 expert opinion regarding the standards that correctional officers must meet in obtaining medical

 care for inmates, obtaining emergency medical care for inmates, and for training of correctional

 officers).

         Plaintiff also references several other cases in which Hyde has provided expert opinions.

 This, however, is irrelevant as Plaintiff has not identified the nature of those opinions to the

 extent that the Court can draw any inference as to Hyde’s qualifications to provide his opinions

 in this case. In fact, a review of the list identified by Plaintiff shows that Hyde has testified

 regarding such unrelated topics as medical management, medical supervision, and safety. Dkt.

 129 at p. 4. Plaintiff has not identified a single case in which Hyde testified regarding the DNV

 standards. Similarly, Plaintiff lists a number of consulting jobs performed by Hyde, however,

 none of those jobs relate to DNV standards or accreditation. Dkt. 129 at p. 4.            General

 knowledge and experience in hospital administration does not make Hyde an expert on the DNV

 standards, which is the stated basis for his expert opinions.

         Simply put, Plaintiff’s efforts to reinvent the nature of Hyde’s opinions in order to

 establish his expertise are insufficient. A review of Hyde’s written opinions and deposition

 testimony clearly show that he intends to opine on the DNV standards, and specific human

 resource and risk management functions as they relate to the DNV standards. His identified

 experience as a hospital administrator does not make him an expert in these specific areas, and

 his complete lack of any identifiable experience with the DNV standards makes it clear that

 Hyde does not have the expertise required under 702.



                                                   4
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 5 of 11 PageID 9362



         B.     Plaintiff’s Response Fails to Demonstrate the Existence of a Reliable
                Methodology for Hyde’s Opinions.

         In response to Defendant Lee Health’s position that Hyde’s proffered opinions lack a

 reliable methodology and therefore must be excluded, Plaintiff merely argues that Hyde used his

 decades of experience in hospital administration to formulate his opinions after reviewing the

 documentary evidence. This, however, is not enough because Plaintiff has failed to identify how

 Hyde’s experience as a hospital administrator supported or assisted in formulating his opinions

 as to whether Defendant Lee Health’s actions were in compliance with the DNV standards.

         Plaintiff attempts to claim that Hyde used authoritative texts in reaching his opinions by

 stating, without any factual support, that Hyde “compared Lee Health’s actions to the language

 of the Certificate of Participation, as well as The Joint Commission and DNV guidelines.” Dkt.

 129 at p. 10. Plaintiff does not cite to Hyde’s declaration to support this proposition and, in fact,

 no such statements are contained in Hyde’s declaration or his expert report. Plaintiff cannot

 overcome her evidentiary burden by making conclusory statements unsupported by any evidence

 in the record. As the Committee Note to the 2000 Amendments of Rule 702 expressly state, “[i]f

 the witness is relying solely or primarily on experience, then the witness must explain how that

 experience leads to the conclusion reached, why that experience is a sufficient basis for the

 opinion, and how that experience is reliably applied to the facts.” Fed. R. Evid. 702 advisory

 committee’s note (2000 amends.), cited and quoted with approval in United States v. Frazier,

 387 F.3d 1244, 1261 (11th Cir. 2004). Hyde completely fails to meet the aforementioned

 standard.

         Plaintiff also argues that because Hyde’s opinions can be “tested”, they must be reliable.

 This view is incorrect and would turn the proper inquiry on its head. The existence of a reliable

 methodology is a threshold requirement for admissibility before issues of credibility and


                                                  5
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 6 of 11 PageID 9363



 persuasiveness are contested in front of the jury. Hendrix ex rel. G.P. v. Evenflo Co., 609 F.3d

 1183, 1203 (11th Cir. 2010) (noting that “[u]nder Daubert, it is the unique role of the district

 court to determine whether an expert’s opinion is sufficiently reliable to allow it to be presented

 to a jury.”). Only upon a showing of reliability does an expert opinion’s reach the point of being

 tested by cross-examination. See Frazier, 387 F.3d 1244, 1262 (“Exactly how reliability is

 evaluated may vary from case to case, but what remains constant is the requirement that the trial

 judge evaluate the reliability of the testimony before allowing its admission at trial.”) (emphasis

 supplied). Because Plaintiff has completely failed to establish any methodology or reliability for

 Hyde’s expert opinions, the question of cross-examination is premature. Plaintiff has failed to

 provide evidence of a sufficient methodology to demonstrate reliability and therefore Hyde’s

 opinions do not meet the standards of Rule 702.

         C.     Plaintiff’s Response Fails to Explain How Hyde’s Opinions Would Be
                Helpful to the Jury.

         Plaintiff’s Response regarding whether Hyde’s proffered expert opinions would be

 helpful to the trier of fact boils down to her assertion that the “average juror” lacks the job-

 related knowledge and experience of a hospital administrator. Dkt. 129 at p. 15. While it is true

 that an average juror will not know the DNV standards, Hyde cannot have his cake and eat it to.

 Either Hyde is purporting to be an expert on the DNV standards (as his written expert opinion

 clearly indicates) or he is supposed to be an expert on general hospital administration (as he now

 claims in his declaration). Given that it has already been clearly established that Hyde lacks the

 experience, training, education and skill to be an expert on the DNV standards, Defendant Lee

 Health will only address Hyde’s new expert persona, that as an expert on general hospital

 administration. To that end, Hyde has failed to identify why such an expert is needed or will aid

 the jury in this case. Instead, he merely talks about all of his non-DNV related experience and


                                                   6
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 7 of 11 PageID 9364



 then argues that jurors do not have the same experience. Plaintiff’s argument supporting Hyde as

 an expert in general hospital administration is circular, and her attempt to broaden the scope of

 his testimony to more comport with his education and training makes it impossible for Plaintiff

 to show how Hyde has any expertise the jury will need in resolving this case.

         D.     Hyde’s Supplemental Expert Opinions Should be Excluded Under the
                Daubert Factors.

         Plaintiff presented a supplement expert opinion by Hyde in which he reviewed

 production documents regarding 16 other allegations of sexual assault, and formed the opinion

 that Defendant Lee Health failed to appropriately investigate and follow its own policies and

 procedures, thereby evidencing deliberate indifference. Dkt. 120-2 at ¶7. Hyde’s supplemental

 opinion should be excluded from the trial in this case.2

         First, Plaintiff has failed to establish that Hyde is an expert in the issue of investigating

 sexual assault allegations. As previously explained, Hyde has only been involved in one sexual

 assault allegation during his entire career, and, in that circumstance, he did not even conduct the

 investigation himself. He does not have any experience, education, training or skill in this area.

 To the extent that Hyde intends to opine as to the appropriate steps to take in a sexual assault

 investigation and whether Defendant Lee Health met those steps, he is not an expert in this area.

 To the extent Hyde intends to opine as to whether Defendant Lee Health followed its own

 policies and procedures, he does not have any special skills, knowledge or training in this area.

 Merely working as a hospital administrator does not make Hyde qualified to opine of Defendant

 Lee Health’s actions or policies. Such generalized work experience is insufficient to establish

 qualification for expert testimony. See Trumps v. Toastmaster, Inc., 969 F. Supp. 247, 252


 2
  Defendant has already addressed the untimeliness of Hyde’s supplemental expert opinion in its
 Response to Plaintiff’s motion seeking leave to supplement Hyde’s opinion and re-open
 discovery. Dkt. 128.

                                                  7
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 8 of 11 PageID 9365



 (S.D.N.Y.1997) (mechanical engineer not competent to provide opinions on issue involving

 electrical engineering); Everett v. Ga.-Pac. Corp., 949 F. Supp. 856, 857 (S.D. Ga. 1996)

 (witness not competent to testify on cause of plaintiff’s medical condition simply because he

 practiced in the area of family medicine and surgery). Likewise, to the extent Hyde intends to

 opine as to the requirements of the DNV, Defendant has explained above his lack of expertise in

 that area. Accordingly, Hyde does not have the required level of expertise to support his

 supplemental opinions.

         Second, Plaintiff has not established that Hyde’s methodology is reliable. To meet the

 reliability requirement for expert testimony under Rule 702, an expert's opinion must be based on

 scientifically valid principles, reasoning, and methodology that are properly applied to the facts

 at issue. United States v. Frazier, 387 F.3d 1244, 1261-1262 (11th Cir. 2004). Plaintiff fails to

 establish such reliability for Hyde’s supplemental opinions.        In fact, Hyde’s supplemental

 opinion is a lengthy review of the 16 allegations and pointing out specific things that he felt

 could have been done differently. Hyde does not, however, provide any basis for support of his

 position that specific things should have or should not have been done. He does not point to one

 specific rule or industry standard as to how to perform the nuts and bolts of an investigation.

 Lack of any such support to justify, explain or validate Hyde’s opinions renders them unreliable.

 To the extent that Hyde takes the position that Defendant Lee Health was required to conduct a

 root cause analysis for each assault allegation and failed to do so, Hyde has failed to establish the

 basis for this opinion as well. Hyde merely recites what he claims are portions of the DNV and

 then says “Defendant Lee Health did not do this”.        He does not explain the methodology by

 which he reached these conclusions, or how the actions taken by Lee Health fell below the

 general standards that he references. For example, Hyde states that Defendant Lee Health



                                                  8
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 9 of 11 PageID 9366



 reported an incident to the state less than 24 hours after it occurred and therefore it must not have

 been a thorough investigation. Dkt. 120-2 at ¶19. Hyde fails to explain, however, how he

 reached this conclusion. “In order to be admissible, an expert’s testimony must be based on

 ‘more than subjective belief or unsupported speculation.’” Haggerty v. Upjohn Co., 950 F.

 Supp. 1160 (S.D. Fla. 1996) (citing Daubert, 509 U.S. at 590).

         Third, Plaintiff has failed to present any evidence to show how Hyde’s assertions in his

 supplemental declaration would assist the jury in deciding this case. The vast majority of Hyde’s

 supplemental declaration relates to Hyde’s opinions that Lee Health did not follow its own

 policies and procedures. Dkt. 120-2 at ¶32-36, 49-69. The jury does not need special knowledge

 or expertise to decide whether Lee Health followed its own policies; this is a simple argument a

 jury can easily accept or reject without the need for expert testimony. Estate of Marin-Torres,

 2016 WL 4051318 at *6 (excluding expert testimony where the expert’s opinion was “not an

 ‘opinion’ so much as it [was] a statement of the obvious.”). To the extent that Hyde opines that

 Defendant Lee Health did not take investigations seriously or created a culture of indifference,

 there is no basis to believe the jury would need his assistance in making these determinations.

 See Krause v. CSX Transp., 984 F. Supp. 2d 62, 81 (N.D.N.Y. 2013) (granting motion in limine

 to exclude proffered testimony regarding what constitutes safe working conditions at a rail yard,

 as such matters were not “beyond the ken of the average juror.”); Calvit v. Procter & Gamble

 Mfg. Co., 207 F. Supp. 2d 527, 529 (M.D. La. 2002) (excluding expert testimony regarding the

 adequacy of a product warning label, as “[t]he adequacy of the warning is a factual issue which

 the jury can handle without expert help from either side). Hyde’s testimony should be excluded

 because the jury in this case is capable of determining whether Defendant Lee Health followed

 its own policies, whether Lee Health took allegations seriously and whether Lee Health created a



                                                  9
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 10 of 11 PageID 9367



 culture of indifference. Expert knowledge is not needed to make any of those determinations.

 McGinnis v. Am. Home Mortg. Servicing Inc., No. 5:11-CV-284 CAR, 2013 WL 3338922, at *9

 (M.D. Ga. July 2, 2013) (excluding expert opinion where the purported expert’s inferences were

 on “lay matters which a jury is capable of understanding and deciding without an expert’s

 help.”).     Accordingly, Hyde’s testimony as set forth in his supplemental declaration should be

 excluded.

            Respectfully submitted,

                                               /s/Angelique Groza Lyons
                                               Angelique Groza Lyons, Fla. Bar No. 118801
                                               alyons@constangy.com
                                               CONSTANGY, BROOKS, SMITH &
                                               PROPHETE, LLP
                                               100 North Tampa Street, Suite 3350
                                               Post Office Box 1840 (33601-1840)
                                               Tampa, Florida 33602
                                                (813) 223-7166 / Fax: (813) 223-2515

                                               Mark A. Haskins, Esq., Fla. Bar No. 881627
                                               mark@markhaskinspa.com
                                               MARK A. HASKINS, P.A.
                                               2801 Fruitville Road, Suite 230
                                               Sarasota, Florida 34237-5365
                                               (941) 281-4000 / Fax: (941) 281-4001

                                               Attorneys for Defendant Lee Health

                                      CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that on this 10th day of January, 2019, a true and correct copy of

 the foregoing was filed with the Clerk of Court using the CM/ECF System, which will send an

 electronic notice of filing to, or was otherwise served via email on, the following:

 Ryan A. Fogg, Esq.                                Jeovanni H. Hechavarria, R.N.
 David J. Halberg, Esq.                            5320 Summerlin Rd., Unit 9
 DAVID J. HALBERG, P.A.                            Ft. Myers, FL 33919
 1615 Forum Place, Ste. 3-B                        JHHechavarria@gmail.com
 West Palm Beach, FL 33401


                                                 10
 5605730v.1
Case 2:17-cv-00656-JES-CM Document 137 Filed 01/10/19 Page 11 of 11 PageID 9368



 Service@HalbergLaw.com


                                           /s/Angelique Groza Lyons
                                           Angelique Groza Lyons
                                           Attorney




                                      11
 5605730v.1
